Case 1:19-cv-02210-KMT Document 29 Filed 01/21/20 USDC Colorado Page 1 of 2




                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLORADO

                                      CASE: 1:19-cv-02210

CARLOS BRITO,

         Plaintiff,
v.

PCH SHOPPING CENTER LLC,
a Colorado Limited Liability Company,

        Defendant.
______________________________________________________________________________

                             JOINT NOTICE OF SETTLEMENT


       Plaintiff, CARLOS BRITO, and Defendant, PCH SHOPPING CENTER LLC, hereby

advise the Court that the parties have reached an agreement to settle the instant case pending

execution of a Settlement Agreement. The Parties will file a Stipulation dismissing this Action

with prejudice once the settlement agreement is executed, which they reasonably expect to do

no later than 45 days from the date of this Notice. Accordingly, the Parties respectfully request

that the Court vacate all currently set dates and deadlines.

       Respectfully submitted this 21st day of January 2020.

/s/ Anthony J. Perez                                  /s/ Amanda H. Halstead
ANTHONY J. PEREZ                                      AMANDA H. HALSTEAD

GARCIA-MENOCAL & PEREZ, P.L.                          MILLS SCHMITZ HALSTEAD &
4937 S.W. 74th Court, Unit #3                         ZALOUDEK, LLC - Denver
Miami, FL 33155                                       600 17th Street
Telephone: (305) 553- 3464                            Suite 2800
Facsimile: (305)553-3031                              Denver, CO 80202
Primary Email: ajperezlaw@gmail.com                   Telephone: (303) 226-5861
Secondary Email: aquezada@lawgmp.com;                 Email: ahh@mshzlaw.com
ddunn@lawgmp.com                                      Attorney for Defendant Attorney for
Attorney for Plaintiff                                Defendant




                                 CERTIFICATE OF SERVICE
Case 1:19-cv-02210-KMT Document 29 Filed 01/21/20 USDC Colorado Page 2 of 2




       I HEREBY CERTIFY that on January 21st, 2020 I electronically filed the foregoing

document with the Clerk of the Court and counsel of record using CM/ECF.


                                          GARCIA-MENOCAL, & PEREZ, P.L.
                                          Attorneys for Plaintiff
                                          1600 Broadway
                                          Denver, CO 80202
                                          E-Mail: ajperez@lawgmp.com;
                                          ddunn@lawgmp.com
                                          Telephone: 303-386-7208
                                          Facsimile: 305-553-3031


                                          By: ___/s/ Anthony J. Perez, Esq. _____
                                                 ANTHONY J. PEREZ




                                             2
